DETAILED ACTION
This is in response to communication filed on 7/8/2022.
Status of Claims
Claims 41 – 70 are pending, of which claims 41, 47, and 61 are in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 7/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,296,068 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
In light of applicant’s amendments to the claims, the examiner withdraws the previous objections to the claims.

Allowable Subject Matter
Claims 41 – 70 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of a discrete 3D processor with a first die and a separate second die, the first die comprising a first substrate and a 3D memory array with stacked memory cells, the second die comprising a second substrate, a logic/processing circuit, and an off-die peripheral circuit, and the logic/processing circuit is not a portion of the off-die peripheral circuit, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184